BAILEY BROWN, Senior Judge,
concurring.
I concur in all respects except that I would, under section III, reach the result by a different route.
It is true that the district judge granted summary judgment to MichCon on the basis that 11 U.S.C. § 366(b) authorized the bankruptcy court’s order with respect to the procedure for cutting off service and that the federal law, under the Supremacy Clause, “preempts” the state law. However, the panel opinion holds, I think correctly, that § 366(b) simply does not control the procedure for cutting off service. The opinion states: “Although 11 U.S.C. § 366(b) does not stand in the way of utility termination in this case, it does not control the procedure by which such termination may occur.” (Emphasis added.) (Maj. at 588) Since federal bankruptcy law does not control such procedure, the opinion holds that appellants are entitled to rely on procedures prescribed by state law. Therefore, it seems to me, the error of the district court was not, as stated by the panel opinion, in holding that federal law “preempted” state law; the error was in not applying the only applicable law, which is state law. This is not to say, as the panel opinion recognizes, that, MichCon would not be entitled to rely on a defense based on its compliance with bankruptcy court order or any other defense. It is only to say that, with respect to the procedure to be followed by MichCon in terminating service, state law applies.